Citation Nr: 1745100	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability manifested by tremors, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board remanded the issue in December 2016 for further development.

In a July 2017 rating decision, the RO granted service connection for cervical spine and left knee disabilities.  Because these were full grants of the benefits sought on appeal, these issues are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A disability manifested by tremors was not caused or aggravated by a disease or injury in active service or by a service-connected disease or disability.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by tremors have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As it pertains to VA's duty to assist, the Veteran has not raised any issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b).

The Veteran asserts that he has a disability manifested by tremors that began in service, or is aggravated by his service-connected PTSD.  He and his spouse provided testimony at a January 2016 hearing that he first experienced tremors approximately 30 years ago.  His spouse testified that she informed the Veteran's physician about the tremors and his behavior, and the physician noted that it may be related to PTSD.

As discussed below, the Veteran has a current disability of essential tremor and tremulous movement was noted in service; however a negative nexus opinion does not link his in-service incurrence to his current disability, and his appeal must be denied.

The Veteran provided statements from his spouse and friends that noted he started having slight tremors and a twitch to his hands that progressively worsened over time.

Service treatment records demonstrate that the Veteran had a drinking problem during service and was noted to be tremulous and agitated.  He was discharged from an in-service ward in June 1971 and tremulousness had disappeared.  

A September 2016 private physician's clinical note confirmed the existence of tremors and indicated that they were exacerbated when the Veteran became anxious or stressed.  The physician also discussed whether a neurological referral was warranted to assess the presence of Parkinson's.  

The Board noted in a December 2016 remand that Parkinson's disease is presumptively service connected for veterans who served in the Republic of Vietnam during the Vietnam Era and are presumed exposed to herbicides, such as the Veteran in this case.  38 C.F.R. §§  3.307, 3.309 (2016).  Thus, the Board questioned whether the Veteran had Parkinson's disease; and if Parkinson's did not exist, there was a question as to whether there was a disability manifested by tremors that was proximately due to, or aggravated by, the Veteran's service-connected PTSD as well as his service.

In a May 2017 VA examination, the examiner diagnosed the Veteran with essential tremor in his bilateral hands.  She opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that he had a noticeable action tremor present in his bilateral hands but he did not meet the criteria for a Parkinson's disease diagnosis.  Although he had rigidity and tremor, his tremor was not present at rest, a hallmark of Parkinson 's disease, and was not accompanied by other cardinal signs, including bradykinesia and postural instability.  The examiner additionally noted that he was not being treated for a clinical diagnosis of Parkinson's.  Several parts of the Veteran's history and examination supported an essential tremor diagnosis, including no known specific neurologic conditions known to result in tremor, no ataxia, no change in tremor with medication use, significant length of time the tremor was present, positive Archimedes spiral on examination, and characteristics of tremor to include it being bilaterally present with action.  The Veteran reported tremors started in service and were evaluated at that time; however, the May 2017 examiner stated that it was diagnosed in service as due to alcohol use/withdrawal, and resolved with alcohol treatment - a different  type of tremor than Essential tremor.  The examiner noted that, upon separation from service, there were no tremors on examination, nor was there an ongoing tremor condition reported (that did not resolve with alcohol treatment).  She noted that the recent psychological evaluation (October 11, 2016) indicated the Veteran initially had heavy alcohol use post service, which may have accounted for his initial report of tremors post service with periods of heavy use and periods of withdrawal.  The examiner found that this psychological evaluation did not diagnose a current alcohol disorder with recent or decreased alcohol use, but recommended monitoring.  Lastly, the examiner reasoned that the weight of the service treatment records do not support an essential tremor condition in service, no tremor was noted at discharge and, although it is unclear at what point post service the essential tremor condition began, the characteristics of the current tremor do not match the alcohol-related tremor condition that was diagnosed in service.

The May 2017 VA examiner also opined that the Veteran's essential tremor is less likely than not caused by or permanently worsened by any aspect of his service-connected psychiatric disorder, to include PTSD.  She reasoned that, while the exact cause and anatomic localization of essential tremor is unknown, this condition is not medically known to be caused or permanently worsened by PTSD or other psychological condition.  She stated that this is a common condition in the general population and is felt to have a genetic basis and perhaps a neuroanatomic basis in the brain, although a specific site has not been located.  The examiner additionally noted that, while symptoms of the tremor may be frustrating to the Veteran, the PTSD condition itself has no physiological basis for causing or permanently worsening the condition, i.e. it is not known to cause a lesion in the brain for worsening the tremor or change the expression of the genes.  She stated that when the Veteran is anxious or frustrated, this may temporarily worsen the movement of the tremor, but this will be a temporary effect, and it will go back to baseline after this is experienced since there is no biological basis for causing or permanently worsening the essential tremor condition.

The Veteran's contentions that the tremors he experienced in service are the same as, or caused his currently diagnosed essential tremor condition, are insufficient to establish such a connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to indicate that the claimed condition may be related to service).  The negative opinion is of more probative weight, because the examiner provided a clear rationale that was consistent with the history.  The causes of the tremors involve complex medical questions.  As a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2016).

In sum, the preponderance of the evidence is against the grant of service connection for essential tremor.  Reasonable doubt does not arise and the appeal as to that issue is denied.


ORDER

Service connection for essential tremor is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


